DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Status
Claims 1, 2, 10-20, and 22-26 are pending. Claims 3-9 and 21 are canceled. Claims 11-19 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Accordingly, Claims 1, 2, 10, 20 and 26 are examined.
Applicant elected Group I drawn to a method of treating a malignancy; nasopharyngeal carcinoma, monotherapy, and Example 40 
    PNG
    media_image1.png
    180
    182
    media_image1.png
    Greyscale
 as the compound in the reply filed on 10/24/2019.

Information Disclosure Statement
No Information Disclosure Statement(s) was filed with Applicant’s last response.

Withdrawn Claim Rejections 
Claims 1, 2, 10, 20 and 26 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of lack of enablement. After further consideration, this rejection is withdrawn.

Double Patenting
New Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 1, 2, 10, 20 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,179,787 in view of Yoshimitsu et al. (“Mogamulizumab for the treatment of adult T-cell leukemia/lymphoma.” Blood and Lymphatic Cancer: Targets and Therapy (18 December 2014 ); 2015(5): p. 17–23. http://dx.doi.org/10.2147/BLCTT.S32468). 

Claimed invention
The current claims are drawn to the treatment of a malignancy that is positive for Epstein Barr virus (EBV) by administering an effective amount of a compound of formula (I):

    PNG
    media_image2.png
    179
    315
    media_image2.png
    Greyscale
 such as 
    PNG
    media_image3.png
    229
    194
    media_image3.png
    Greyscale
.

Prior art
The reference claims read on compounds of general formula (I) 
    PNG
    media_image4.png
    359
    831
    media_image4.png
    Greyscale
 (Claim 1) and methods for using the compounds (Claim 24-26). The compounds have the utility of inhibiting cancer causing CCR4 (see col. 4:30-31; see col. 17:48) and treating cancer (see last column of p. 18 to top of page 22). Several examples of compounds of Formula (I) are also claimed including 
    PNG
    media_image3.png
    229
    194
    media_image3.png
    Greyscale
 (see Claim 22), which meets the instant claimed formula (I). 
While the reference claims disclose compounds encompassed by instant formula (I) that are used to inhibit cancer-causing CCR4 to treat cancer, they do not expressly teach that the cancer is positive for EBV.
However, it was already known that EBV positive cancers can be treated with inhibitors of CCR4. For example, Yoshimitsu teaches that EBV infects B cells, T cells and NK cells (see p. 21, left column). EBV positive T and NK cells express CCR4 and the CCR4 inhibitor, mogamulizumab, inhibits the growth of EBV positive NK cell lymphomas (see Id.). Yoshimitsu suggests that this CCR4 inhibitor can be used as a therapeutic option for EBV positive T and NK cell lymphoproliferative diseases (see Id.).

One of ordinary skill in the art would have found it obvious to treat a malignancy that is positive for EBV with a compound of formula (I) of the reference claims such as 
    PNG
    media_image3.png
    229
    194
    media_image3.png
    Greyscale
 because the reference claims teaches that these compounds can be used to treat cancer by their ability to inhibit cancer-causing CCR4 and Yoshimitsu teaches that EBV positive T and NK cells express CCR4 and inhibition of CCR4 can be used as a therapeutic option for EBV positive T and NK cell lymphoproliferative diseases. The artisan would have predictably expected that the CCR4 inhibitors of the reference claims would inhibit the EBV positive malignancy by providing inhibitory activity against CCR4 that is expressed EBV positive cells.

B.	Claims 1, 2, 10, 20 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,604,526 in view of Yoshimitsu et al. (“Mogamulizumab for the treatment of adult T-cell leukemia/lymphoma.” Blood and Lymphatic Cancer: Targets and Therapy (18 December 2014 ); 2015(5): p. 17–23. http://dx.doi.org/10.2147/BLCTT.S32468). 

Claimed invention
The current claims are drawn to the treatment of a malignancy that is positive for Epstein Barr virus (EBV) by administering an effective amount of a compound of formula (I):

    PNG
    media_image2.png
    179
    315
    media_image2.png
    Greyscale
 such as 
    PNG
    media_image3.png
    229
    194
    media_image3.png
    Greyscale
.

Prior art
The reference claims read on a method for treating cancer by administering a compound of general formula (I) 
    PNG
    media_image5.png
    170
    277
    media_image5.png
    Greyscale
 (Claim 1). Several examples of compounds are specifically identified including 
    PNG
    media_image3.png
    229
    194
    media_image3.png
    Greyscale
 (see Claim 13), which meets the instant claimed formula (I). The compounds have the utility of inhibiting cancer causing CCR4 (see col. 4:33-34; see col. 17:56)
While the reference claims methods of treating cancer using compounds encompassed by instant formula (I) that are used to inhibit cancer-causing CCR4 to treat cancer, they do not expressly teach that the cancer is positive for EBV.
However, it was already known that EBV positive cancers can be treated with inhibitors of CCR4. For example, Yoshimitsu teaches that EBV infects B cells, T cells and NK cells (see p. 21, left column). EBV positive T and NK cells express CCR4 and the CCR4 inhibitor, mogamulizumab, inhibits the growth of EBV positive NK cell lymphomas (see Id.). Yoshimitsu suggests that this CCR4 inhibitor can be used as a therapeutic option for EBV positive T and NK cell lymphoproliferative diseases (see Id.).

One of ordinary skill in the art would have found it obvious to treat a malignancy that is positive for EBV with a compound of formula (I) of the reference claims such as 
    PNG
    media_image3.png
    229
    194
    media_image3.png
    Greyscale
 because the reference claims teaches that these compounds can be used to treat cancer by their ability to inhibit cancer-causing CCR4 and Yoshimitsu teaches that EBV positive T and NK cells express CCR4 and inhibition of CCR4 can be used as a therapeutic option for EBV positive T and NK cell lymphoproliferative diseases. The artisan would have predictably expected that the CCR4 inhibitors of the reference claims would inhibit the EBV positive malignancy by providing inhibitory activity against CCR4 that is expressed EBV positive cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS E SIMMONS/Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629